Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         DETAILED ACTION
1. This action is response to communications: application, filed on 03/25/2020; Claims 1-20 are pending.
2. On 04/05/2020 Examiner made a phone call to Patent Agent Haoliang Chen Reg. No. L1004 at phone numbers 214-292-4048 to request oral election. However, Patent Agent Haoliang Chen was not available at that time. Examiner left voice message about the case, but no response has not been received yet. For examination process, a Written Restriction is now issued.
   Restriction
3. Restriction to one of the following inventions is required under 35 U.S.C. 121.
4. Group I: claims 1-10, 16-20, drawn to a traffic measurement method applied to a packet processing device, the method comprises steps of obtaining a to-be-measured packet; in response to determining that occupied storage space in the buffer is less than a preset threshold: writing to-be-measured information of the to-be-measured packet into the buffer, wherein the to-be-measured information comprises a flow identifier of the to-be-measured packet and a traffic volume of the to-be-measured packet; reading the to-be-measured information from the buffer; and modifying, based on the to-be-measured information and a first algorithm, a pieces of data in first measurement data corresponding to the to-be-measured packet, wherein a is a positive integer; and in response to determining that occupied storage space in the buffer is greater than or equal to the preset threshold, modifying, based on the to-be-measured information and a second algorithm, w pieces of data in second measurement data corresponding to the to-be-measured packet, wherein w is a positive integer, and wherein w is less than a.  Group I, belongs to classes H04L 43/062, H04L 43/0894.
5. Group II: claims 11-15, drawn to a traffic measurement method comprising step of: receiving m pieces of first measurement data respectively sent by m packet processing devices and n pieces of second measurement data respectively sent by n packet processing devices, wherein the first measurement data is obtained based on a first algorithm, wherein the second measurement data is obtained based on a second algorithm, and wherein both m and n are non-negative integers; combining the m pieces of first measurement data to obtain global first measurement data; combining the n pieces of second measurement data to obtain global second measurement data; and calculating target measurement data based on the global first measurement data and the global second measurement data. Group II, belongs class H04L 12/951.
6. The inventions are distinct, each from the other because of the following reasons:	
7. Inventions of group I (independent claims 1 and 16) and group II (independent claim 11) are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct from each 
8. In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination (i.e. group II) does not rely upon specific limitations (i.e. obtaining a to-be-measured packet; in response to determining that occupied storage space in the buffer is less than a preset threshold: writing to-be-measured information of the to-be-measured packet into the buffer, wherein the to-be-measured information comprises a flow identifier of the to-be-measured packet and a traffic volume of the to-be-measured packet; reading the to-be-measured information from the buffer; and modifying, based on the to-be-measured information and a first algorithm, a pieces of data in first measurement data corresponding to the to-be-measured packet, wherein a is a positive integer; and in response to determining that occupied storage space in the buffer is greater than or equal to the preset threshold, modifying, based on the to-be-measured information and a second algorithm, w pieces of data in second measurement data corresponding to the to-be-measured packet, wherein w is a positive integer, and wherein w is less than a) from  group I (independent claims 1 and 16) for it patentability.  The combination also has separate utilities such as (e.g. receiving m pieces of first measurement data respectively sent by m packet n pieces of second measurement data respectively sent by n packet processing devices, wherein the first measurement data is obtained based on a first algorithm, wherein the second measurement data is obtained based on a second algorithm, and wherein both m and n are non-negative integers; combining the m pieces of first measurement data to obtain global first measurement data; combining the n pieces of second measurement data to obtain global second measurement data; and calculating target measurement data based on the global first measurement data and the global second measurement data). Therefore inventions from group I and group II are distinct and restriction is proper, see (MPEP: 802.01 [R-5].II; 806.05 (c) [R-5]. II).
9. Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include confirmation to the election of the invention to be examined is the response to this office action.
10. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of 

				 Conclusions
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen whose can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.